Citation Nr: 1139593	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-37 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a lung tumor, left lung, status-post surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1950 to June 1976. 

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board Remanded the claim in February 2011.  

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in December 2011.


FINDING OF FACT

A VA treatment record dated in 1981 states that a provider who conducted 1981 review of a 1976 radiologic examination concluded that a nodule on the left lung was present in 1976, even though the 1976 records show that the examination was interpreted as normal.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a lung tumor, left lung, status-post surgery, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim for service connection for residuals of a lung tumor, status-post surgery.  In view of the Board's decision to grant the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

In 1998, the Veteran sought service connection for the residuals of a lung tumor, status post removal.  An unappealed rating decision dated in August 2000 denied the Veteran's claim, because the RO determined there was no medical evidence of a lung condition in service, nor was there evidence linking the lung tumor to military service.  The relevant evidence of record at the time of the August 2000 rating decision consisted of service treatment records, which showed a normal chest X-ray during an examination in January 1976.  This was the last examination of record before the Veteran's separation in June 1976.  The Veteran did not file a notice of disagreement with the decision, and it became final based on the evidence then of record. 

The Veteran sought to reopen his claim in May 2006.  Additional evidence was provided by lay statements, private treatment records, and VA treatment records, including records of a left lung resection performed at a VA hospital in January 1982. 

During his Travel Board hearing in December 2010, the Veteran testified that he was told that his lung nodule was evident in an X-ray taken at the time of his separation examination in January 1976 but that military physicians missed it.  He testified that the lung nodule was noted during a physical examination in 1981.  

During the course of the development directed in the Board's 2011 Remand, VA treatment records dated in 1981 were obtained from a VA Medical Center.  The records disclose that, in October 1981, the Veteran sought VA care after he was told that a physical examination disclosed an abnormal chest x-ray three weeks earlier.  On the reverse side of an outpatient treatment evaluation dated in October 1981, a VA provider wrote the following note:  "Try Cannon A[ir] F[orce] B[ase] . . . or St. Louis for old C[hest]X[-]R[ay] - 1976.  I will keep chart til we can find film & make final determination."   

A note which is dated "19 Nov[ember] 81" states:  "Addendum - We finally received records [word "records" crossed through] x-rays from St. Louis this week.  They were reviewed & the lesion was found to be present in 76 but much smaller."  

The Veteran's representative argues that this notation establishes that the determination that a left lung nodule was present in 1976, while the Veteran was in service.  The Board agrees.  This treatment note may fairly be interpreted as showing that the provider who concluded that a nodule was present on the Veteran's chest x-ray in service was not relying on history obtained from the Veteran.  

The evidence discloses that, in 1981, a provider reviewed radiologic films which were obtained from the National Personnel Records Center (NPRC) in St. Louis, Missouri, where the Veteran's retired service treatment records would have been stored.  The provider believed the records reviewed were from a 1976 radiologic examination conducted during the Veteran's service.  The evidence supports the provider's conclusion that the records reviewed were from the Veteran's active military service.

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A tumor, whether benign or malignant, is considered a chronic disorder for which service connection is presumed if the tumor appears within one year following the Veteran's service.  38 U.S.C.A. § 1101.  

The Veteran was separated from service in 1976.  A VA treatment record dated in 1981 states that a provider conducted 1981 review of radiologic examination conducted in 1976.  In 1981, the provider concluded that the 1976 film disclosed a nodule on the left lung, even though the radiologic examination was interpreted as normal in 1976.  This treatment note establishes that the determination that the nodule was present in 1976 was made by a provider based on objective evidence, not based on history provided by the Veteran.  

A nodule on the Veteran's left lung was evaluated in 1981, some five years after the Veteran's service.  Because the nodule was present on radiologic examination in 1976, the Veteran is entitled to service connection for the residuals of the 1982 surgical removal of the nodule.  The claim for service connection for the residuals of a left lung tumor removed in 1982 may be granted.


ORDER

The appeal for service connection for residuals of a lung tumor, left lung, status-post surgery, is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


